 


 HR 315 ENR: To designate the United States courthouse at 300 North Hogan Street, Jacksonville, Florida, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 315 
 
AN ACT 
To designate the United States courthouse at 300 North Hogan Street, Jacksonville, Florida, as the John Milton Bryan Simpson United States Courthouse. 
 
 
1.DesignationThe United States courthouse at 300 North Hogan Street, Jacksonville, Florida, shall be known and designated as the John Milton Bryan Simpson United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the John Milton Bryan Simpson United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
